Citation Nr: 0115694	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  00-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether an August 9, 1993, rating decision which denied 
entitlement to service connection for schizophrenia involved 
clear and unmistakable error.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD


T. L. Douglas, Counsel



INTRODUCTION

The veteran served on active duty from July 1988 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

Upon review of the evidentiary record, the Board finds that 
it is necessary to remand this case to schedule a Travel 
Board hearing.  The veteran indicated that he desired a 
hearing before a member of the Board at the RO in his VA Form 
9, Substantive Appeal of May 2000.  Thereafter, in written 
correspondence dated in July 2000, the accredited 
representative, indicated that upon "review of the VA claims 
folder AMVETS will now request that portion of the VA9 
dealing with a hearing from BVA be recinded."  The document 
is signed by the service officer.  
The record contains no written correspondence from the 
veteran explicitly withdrawing his request for a Travel Board 
hearing.  Such a request can only be made by the veteran 
himself, in writing.  The representative can not do so on the 
veteran's behalf without consent of the veteran.  38 C.F.R. § 
20.704(e) (2000). Furthermore, in a statement received at the 
Board in January 2001, the veteran indicated that AMVETS had 
been appointed to represent him at the hearing before the 
Board of Veterans Appeals.   

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the following 
development:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  If, at any time, the 
veteran wishes to withdraw his request 
for a Travel Board Hearing, he may do so 
by submitting a written request.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case. The purpose of the REMAND is to accord the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

